Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
 The amendment of July 7, 2021 filed with the RCE submission has been received and entered.  With the entry of the amendment, claims 4, 5, 7 and 12 are canceled, claim 9 is withdrawn, and claims 1-3, 6, 8, 10-11, and 13-20 are pending for examination.

Election/Restrictions
Claim 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 23, 2020.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8, 10-11, and 13-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-5, line 3 has “coating a rare earth silicate ceramic layer on a surface of a mullite layer” and lines 4-5 have “the rare earth silicate ceramic layer formed by thermal spraying”.  For proper antecedent basis and clarifying that the rare earth silicate layer of line 3 is the same layer formed by thermal spraying, line 3 could have “forming a coating of a rare earth silicate layer by thermal spraying on a surface of a mullite layer”.  For the purpose of examination, it is understood that the line 3 coating of a rare earth silicate ceramic layer is understood to refer to that formed by thermal spraying, but applicant should clarify what is intended, without adding new matter.
 The other dependent claims do not cure the defects of parent claim 1 and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 10, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, et al, “CMAS corrosion and thermal cycle of Al-modified PS-PVD environmental barrier coating” (hereinafter Zhang article).
Claims 1-3, 8, 10, 14, 17-20: Zhang article provides a method of forming an environmental barrier coating (abstract). The method includes providing a silicon-carbide based composite substrate (as  desired by claim 20), where the surface of the substrate is coated with a silicon layer by thermal spraying in the form of plasma spraying-physical vapor deposition (PS PVD) method (as desired by claims 18, 19), and the surface of the silicon layer is coated by a mullite layer by PS PVD method (as desired by claims 1, 8, 17),  and the surface of the mullite layer is coated with a rare earth silicate layer of Yb2SiO5 by the thermal spraying method of PS PVD (as desired by claims 1, 14), and the layers understood to be applied in sequence so as to coat the layers on top of each other (note abstract, section 2, pages 15959-15960, figure 2). Zhang article further describes applying an aluminum film layer on a surface of the rare earth silicate (so ceramic) layer (as desired by claim 1) with a thickness of 5 microns (in the range of claim 2) and by a magnetron sputtering method (as desired by claim 3) (note abstract,  section 2, page 15960, figure 2).  The applied aluminum layer is heat treated  (as desired prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim 16: Zhang article provides that the silicon layer has a thickness of 50 microns, in the claimed range (section 2, page 15960).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang article as applied to claims 1-3, 6, 8, 10, 14 and 16-20  above, and further in view of Zhang, et al “Oxidation and thermal shock resistant properties of Al-modified environmental barrier coating on SiCf/SiC composites” (hereinafter Zhang2 article).
Claim 11: As to the operating parameters of the magnetron sputtering method, Zhang article provides applying the aluminum film layer by magnetron sputtering (note section 2, page 15960), but does not give the parameters.  Zhang2 article describes applying an aluminum film layer by magnetron sputtering to a substrate as part of an environmental barrier coating (abstract, section 2, page 13076), where the parameters were described as including a direct current of 3 A with an aluminum target and a voltage of 150 V (section 2, page 13076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang article to use the operating .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang article as applied to claims 1-3, 6, 8, 10, 14 and 16-20  above, and further in view of Spitsberg et al (US 2006/0280954).
Claim 15: As to the thickness of the mullite layer and the rare earth silicate layer, Zhang article provides applying mullite layer in a thickness of 50 microns, in the claimed range (note section 2, page 15960), and gives the thickness of the rare earth silicate layer of 50 microns, smaller than the claimed range (note section 2, pages 15959-15960). However, Spitsberg also notes providing an environmental barrier coating system (abstract), with a silicon containing substrate (including SiC containing CMC) (0029), with a first layer comprising silicon of 25-152 microns thick, a second layer on top of the first layer of mullite of 25-152 microns thick, and a third layer on top of the second layer of rare earth silicate of 25-762 microns thick is provided (0039-0042) and then a further protective layer provided (0043, figure 2).
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1-3, 6, 8, 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spitsberg et al (US 2006/0280954) in view of Zhang, et al, “CMAS corrosion and thermal cycle of Al-modified PS-PVD environmental barrier coating”, Mechnich “Y2SiO5 coatings fabricated by RF magnetron sputtering” (hereinafter Mechnich article) and Jiang, et al “Hot Corrosion of RE2SiO5 with different cation substitution under calcium-magnesium-aluminosilicate attack” (hereinafter Jiang article).
Claims 1-3, 8, 10, 14 and 17-20: Spitsberg notes providing an environmental barrier coating system (abstract), where a silicon containing substrate 30 (including SiC containing CMC)  (as desired by claim 20) can be provided (0029, 0039, figure 2), 
Spitsberg does not specifically teach applying an aluminum layer and heat treating to form aluminate layer as claimed to form the protective aluminate layer.
Zhang article provides a method of forming an environmental barrier coating (abstract). The method includes providing a silicon-carbide based composite substrate, 
Furthermore, Mechnich article describes how yttrium monosilicate Y2SiO5 coatings as a material for environmental barrier coatings will react with alumina 
Additionally, Jiang article describes how rare earth silicates (RE2SiO5) can include yttrium (Y) and ytterbium (Yb) silicates (note section 2, page 9020), and how Y2SiO5, Lu2SiO5 and Yb2SiO5 exhibit similar morphologies to CMAS corrosion with similar reaction effect (pages 9021-9022) even forming Yb3Al5O12 and Y3Al5O12 (Y and Yb aluminates) similarly in reaction with the aluminum and oxygen containing CMAS (note pages 9021-9022, Table 2, noting 1200 degrees C treatment temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spitsberg to provide a protective aluminate containing layer by providing a precursor of the material in the form of a 5 micron magnetron sputtered layer of aluminum on the Yb silicate layer followed by heat treating the layer to melt into pores and form alumina grains as described by Zhang article and further heat treat to further form aluminate phases in the pores and as a layer on the side of the rare earth silicate layer facing the aluminum film layer as suggested by Mechnich article and Jiang article with an expectation of forming a desirable protective layer for CMAS protection, since Spitsberg indicates to provide a protective layer on the rare earth silicate surface that can infiltrate pores, be heat treated and contain aluminates to protect from CMAS resistance with the layer be typically 2-76 microns, and the material can be converted to contain aluminates, and Zhang article indicates how a protective layer can be provided on rare earth silicate of Yb silicate to “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  As a result, all the features of claims 1 and 10 would be provided by the combination of the references.  Furthermore, the features claims 2 and 3 would be provided from the suggested thickness and magnetron sputtering of Zhang article as 
Claim 6: As  to the temperature raising rate, Zhang article suggests a rate of 10 degrees C/min at least for CMAS testing to 1300 degrees (page 15960-15961), and this would give a suggested rate for raising to such temperatures, in the claimed range. Furthermore, Mechnich article also notes this rising rate for heating for the alumina/silicate reactions (10 K/min or 10 degrees C/min) (page 89), further suggesting to use this rising rate during heat treatment to convert to aluminate to provide the higher 1300-1350 degrees C temperature.
Claim 13: As to the heat treatment as a vacuum heat treatment, Zhang article provides the initial heat treating as a vacuum treatment (page 15960).  Mechnich article describes heat treatment in air, N2 or Co/N2 for the silicate/alumina reactions (page 89) and describes a reaction formula simply using the alumina and silicate materials (page 91).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the further heat treatment at higher temperatures also in vacuum with as low as possible additional oxygen in both heatings so the reactions are driven by the materials In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claims 15, 16: The layer thicknesses suggested by Spitsberg as discussed for claim 1 above would provide overlapping ranges to that taught, and it would have been obvious to optimize from these ranges, giving values in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spitsberg in view of Zhang article, Mechnich article and Jiang article as applied to claims 1-3, 6, 8, 10 and 13-20  above, and further in view of Zhang, et al “Oxidation and thermal shock resistant properties of Al-modified environmental barrier coating on SiCf/SiC composites” (hereinafter Zhang2 article).
Claim 11: As to the operating parameters of the magnetron sputtering method, Zhang article provides applying the aluminum film layer by magnetron sputtering (note section 2, page 15960), but does not give the parameters.  Zhang2 article describes applying an aluminum film layer by magnetron sputtering to a substrate as part of an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spitsberg in view of Zhang article, Mechnich article and Jiang article to use the operating parameters of current of 3 A with an aluminum target and a voltage of 150 V as suggested by Zhang2 article with an expectation of providing a predictably acceptable aluminum film layer since Zhang article deposits an aluminum film layer as part of an environmental barrier coating formation with magnetron sputtering, and Zhang2 article also deposits an aluminum film layer as part of an environmental barrier coating formation with magnetron sputtering, and indicates parameters to use of a current of 3 A with an aluminum target and a voltage of 150 V, and this would be understood to provide a target current of 3 A, in the claimed range, and since the described voltage is 150 V would suggest a voltage for the bias voltage of 150 V, in the claimed range.

Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive.
(A) As to the 35 USC 102 and 103 rejections using Zhang article as the primary reference, applicant argues that Zhang article would not disclose the raising the temperature to 1300-1350 degrees C and holding for 20-24 hours with a Yb3Al5O12 formed after heat treating the surface on which the aluminum layer is deposited and also coating the rare earth silicate ceramic layer on a surface of a mullite layer, arguing 
The Examiner has reviewed these arguments, however, the rejection is maintained.  While Zhang article does not explicitly state that the Yb3Al5O12 coating would be formed from the described heat treating step to investigate the CMAS corrosion performance, there would still be the two step heat treating process (first the 700-800 degrees C and then the 1300 degree C heat treating step for the times claimed) indicated to give the Yb3Al5O12 coating, with the same layered initial materials including Yb2SiO5 and aluminum and an underlying mullite layer to which the Yb2SiO5 applied, so the same reaction giving the Yb3Al5O12 is understood to occur.  While Zhang article may also have CMAS provided, allowing a CMAS reaction to also occur, prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  Applicant’s attorney has argued that in the present case the reaction is with mullite not CMAS. The Examiner notes however, the (1) as noted in the rejection above, Zhang does teach the underlying mullite layer as required in claim 1 onto which the Yb2SiO5 layer, so the mullite would be present for any reaction. (2)  Furthermore, applicant’s attorney refers to reaction with mullite, but the specification as filed actually refers to a reaction with the aluminum from the aluminum layer (note the specification as filed at 0039, 0058).  As to reaction with this aluminum layer, Zhang article, as discussed in the rejection above, would have this aluminum layer present and therefore capable of reaction under the temperature and time desired.  Furthermore, as the aluminum layer is the layer immediately in contact with the Yb2SiO5 it is understood that reaction under such a temperature and time as provided by Zhang article would occur.  Furthermore, while Zhang article investigates CMAS corrosion performance, it still has provided temperature and time conditions as desired by applicant to a substrate with layers as desired by applicant in claim 1.   While CMAS is not listed in the present In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Furthermore, if applicant’s attorney is arguing this, the Examiner notes that the art of record to Jiang article would appear to contradict this as it shows that Yb2SiO5 when heat treated at a high temperature (in the example 1200 degrees C) for a period of time (4 hours in the example), with CMAS corrosion (so exposure to CMAS), Yb3Al5O12 is formed (note Table 2, page 9020 as to experimental conditions).  Therefore, Yb3Al5O12 would be expected in the presence of CMAS from one of ordinary skill in the art.  Further, the reaction with the CMAS also shows that reaction with aluminum and oxygen containing material can occur, so other aluminum and oxygen sources like alumina (from the initial 
(B) As to the 35 USC 103 rejection using Spitsberg as the primary reference, applicant argues that Spitsberg does not disclose the raising the temperature to 1300-1350 degrees C for 20-24 hours, the Yb2SiO5 ceramic layer and the forming of Yb3Al5O12 after heat treating the surface on which an aluminum layer deposited, and the coating of the silicate layer on a mullite layer, and this resolves problems of defects in large stress cracks, where applicant discovered that the problem with rare earth silicate environmental barrier coatings is that the silicate is easily decomposed into rare earth oxide and SiO2 during thermal spraying, with relatively low water –oxygen corrosion resistance, and there are micro-cracks in the coating surface, and these micro-cracks make it early for water and oxygen channels to form during service of coatings, and further cracks also formed in thermal cycle, and with the claimed heat treatment, molten aluminum penetrates the coating and seals cracks, and the aluminum also reacts to form alumina, and then continues to react to form a rare earth aluminate phase, and this has water and oxygen corrosion resistance, with in the present invention Yb3Al5O12 is formed in situ and has various benefits.  It is argued that the reaction conditions for reacting with CMAS at 1300 degrees C for 24 hours as in Zhang article are completely different from the conditions in claim 1, and Zhang article does not suggest the reaction claimed and the silicate coating on mullite layer as claimed.  As to the use of Mechnich article, it is argued that Mechnich article only discloses the conversion of Y2SiO5 into Y3Al5O12, not Yb2SiO5 to Yb3Al5O12 and cannot suggest applying the distinguishing features to Spitsberg.  Further as to Jiang article, it is argued that this describes Yb2SiO5 being converted to Yb3Al5O12, but this is concerned with CMAS and Re2SiO5 
The Examiner has reviewed these arguments, however, the rejection is maintained.  Spitsberg does teach the coating of a rare earth silicate ceramic layer on the surface of a mullite layer, where the silicate can be Yb2SiO5 (note the discussion in the rejection above), and also provides the suggestion to provide an alumina/aluminate sealant that can be provided on the surface of the silicate and also infiltrate the silicate pores and convert to the alumina/aluminate material to protect against CMAS attack (as discussed in the rejection above).   The suggestion to provide a protective material with alumina/aluminate by providing an aluminum layer and then heat treating as claimed is provided by the combination of the additional references as discussed in the rejection. Zhang article is not cited as to the specific reason to heat to 1300-1350 degrees C for 20-24 hours.  The reference does however, indicate that it would be possible to provide such heat treatment to the aluminum coated article, and also indicates that the 700-800 degree C initial heat treatment will provide alumina.  The reason to heat treat to this temperature and time to get the Yb3Al5O12 coating is from the combination of the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, the references are relevant to providing a desirable rare earth silicate environmental barrier coating with improved service performance and service time (note as desired by applicant in the speciation as filed at 0007) with providing a sealant for CMAS/environmental attack protection as desired by Spitsberg (note 0022, which would thereby improve service performance/service time since protected).  The cited references are all in the same field of endeavor as applicant since concerned with rare earth silicate environmental barrier coatings (note Spitsberg, 0022, Zhang article, abstract, Mechnich article, abstract, Jiang article, abstract), and as well would be reasonably pertinent to applicant’s desire to further form rare earth aluminates of Re3Al5O12, for example and/or also protective coatings, with Spitsberg forming aluminates, and the other references indicating how reactions can occur to form components for and resulting rare earth aluminates, and can also show protective 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718